Appeal by employer and its insurance carrier from an award of the Workmen’s Compensation Board granting death benefits. The decedent was employed as a guard at the employer’s plant. On December 19, 1948, upon completion of his hours of duty, decedent took a taxicab from the plant to his home, where he immediately told his wife that he had suffered a severe pain in his chest while shoveling snow at the plant. A doctor was called, and the same history was given to the doctor. Decedent died the following day from an acute coronary thrombosis. There is evidence that decedent had previously suffered from heart trouble. Several witnesses testified to decedent’s statement that he was stricken with pain while shoveling snow. This fact alone does not *992constitute the corroboration of this hearsay statement required by section 118 of the Workmen’s Compensation Law, but the entire claim need not be established by independent evidence. It is enough if the statement is corroborated “by circumstances or other evidence”. Here it appears that there was á substantial snowfall that day; that a path had been shoveled from the guard house to the plant gate when decedent was relieved from duty; that there was, ho orife else around because it was Sunday; that decedent went home by taxi when he ustiálly traveled by bus, and the doctor found corroborative physical conditions Upon examination shortly thereafter. There is medical evidence relating decedent’s death to” his exertion. It was not ordinarily decedent’s duty to' shovel snow When there were others there to do it. A question of fact is presented, with evidence to sustain the finding of the board. _ Award unanimously affirmed, with costó to the Workmen’s Compensation Board. Present ■ — Foster, P. J., Hefffernan, Deyo, Bergan and Coon, JJ.